Citation Nr: 0100718	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-19 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Propriety of forfeiture declared against the appellant 
pursuant to 38 U.S.C.A. § 6103(a) (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1945 to 
August 1949; he died on March [redacted], 1991.  The appellant 
is his widow.

This matter arises from various decisions rendered since 
September 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Philippines, which held that 
the appellant had forfeited her right to VA benefits because 
of fraud on her part.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  The appellant submitted an application for improved death 
pension benefits in January 1998.  Therein, she indicated 
that [redacted] was her child.  

2.  In conjunction with her application for improved death 
pension benefits, the appellant submitted a copy of the birth 
certificate for [redacted] that indicated that the 
appellant was the child's mother and that the veteran was the 
child's father.  The appellant was listed as the informant, 
and the document was executed on April [redacted], 1991.  

3.  During a VA field examination conducted in June 1998, the 
appellant admitted that [redacted] was, in fact, the child 
of the appellant's adopted daughter, [redacted].  

4.  The appellant knowingly submitted false documentation 
concerning her claim for VA benefits.  


CONCLUSION OF LAW

The forfeiture declared against the appellant was proper.  
38 U.S.C.A. § 6103(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she did not commit fraud when 
applying for VA improved death pension benefits.  More 
specifically, she contends that she believed that she was 
entitled to claim her granddaughter, [redacted], as her 
dependent because that child is totally dependent upon the 
appellant for support.  She further contends that it was the 
veteran, during his lifetime, rather than the appellant, who 
declared that [redacted] was their natural daughter.

Whoever knowingly makes or causes to be made or conspires, 
combines, aids or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper concerning any claim for VA benefits, shall 
forfeit all rights, claims, and benefits under all laws 
administered by VA (except laws pertaining to insurance 
benefits).  38 U.S.C.A. § 6103(a).  In this context, the laws 
in effect at the time of the appellant's claim for improved 
death pension benefits provided that the term "child" means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18  years, a stepchild who 
acquired that status before the age of 18 years, or an 
illegitimate child.  See 38 U.S.C.A. § 101(4) (West 1991); 
38 C.F.R. § 3.57 (2000).  It is within this context that the 
appellant's claim must be evaluated.  

The facts in this case are as follows.  The veteran died on 
March [redacted], 1991.  On April [redacted], 1991, the appellant 
registered [redacted] as the child of her and the deceased veteran.  
A Ms. R. C. Camus attested at that time that she served as 
midwife for the birth of the child on June [redacted], 1985.  

The appellant applied for improved death pension benefits in 
January 1998.  On her application, she listed [redacted]
as her child.  However, during a VA field examination 
conducted in June 1998, the appellant admitted that [redacted] 
was, in fact, her granddaughter who had been born to the 
appellant's adopted daughter, [redacted].  The appellant also 
stated that it was her belief that she could claim [redacted] 
as her natural child because she and the veteran had 
cared for the child since the child had been three months of 
age.  She further indicated that the late birth registration 
for [redacted] was accomplished with the assistance of an 
employee of the local Government after the appellant had paid 
300 pesos.

The question for Board consideration is whether the appellant 
knowingly presented false documentation to VA in conjunction 
with her pension claim.  Such a conclusion cannot reasonably 
be reached based upon the pension application submitted in 
June 1998.  Part III of VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse, refers to 
illegitimate, adopted, or stepchildren of the veteran without 
further explanation.  As such, it is relatively ambiguous.  
However, the appellant did submit a fraudulent birth 
certificate for [redacted] in conjunction with her pension 
application.  Moreover, despite the appellant's contentions 
to the contrary, she admitted that she obtained the 
fraudulent birth certificate by bribing a local official.  
The date on the fraudulent birth certificate, i.e., April [redacted], 
1991, is subsequent to the veteran's death on March [redacted] of 
that year.  Thus, even if, as the appellant contends, the 
veteran had initiated the proceedings for the birth 
certificate during his lifetime, the appellant finalized 
those proceedings.  More importantly, she attempted to obtain 
additional VA benefits on behalf of the child by submitting 
the fraudulent birth certificate in conjunction with her 
death pension application.

In view of the foregoing, there is no doubt that the 
appellant was aware that she had submitted a fraudulent 
document in conjunction with her original application for 
improved death pension benefits in violation of 38 U.S.C.A. 
§ 6103(a).  Therefore, the Board must conclude that the 
forfeiture declared against the appellant was proper.  


ORDER

The forfeiture declared against the appellant pursuant to 
38 U.S.C.A. § 6103(a) having been proper, the appeal is 
denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

